UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported): APRIL 25, 2012 FIRST MID-ILLINOIS BANCSHARES, INC. (Exact name of registrant as specified in its charter) Delaware 0-13368 37-1103704 (State of other jurisdiction (Commission File Number) (IRS Employer of incorporation) Identification No.) 1 MATTOON, IL (Address of principal executive offices) (Zip Code) (217) 234-7454 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17CFR 240.13e-4(c)) Item 5.07.Submission of Matters to a Vote of Security Holders. The 2012 Annual Meeting of Stockholders of First Mid-Illinois Bancshares, Inc. (“Registrant”) was held on April 25, 2012. At the Annual Meeting, there were present in person or by proxy the holders of 4,323,836 shares of Common Stock of the Registrant, representing approximately 72% of the total votes eligible to be cast, constituting a majority and more than a quorum of the outstanding shares entitled to vote. The matters considered and voted on by the Company’s stockholders at the annual meeting and the vote of the stockholders was as follows: Proposal 1: Election of Directors. Three directors were elected at the Annual Meeting, each for a three-year term. The results of voting at the Annual Meeting were as follows: Votes For Votes Withheld Broker Non-Votes Joseph R. Dively 0 Holly A. Bailey 0 William S. Rowland 0 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Report to be signed on its behalf by the undersigned hereunto duly authorized. FIRST MID-ILLINOIS BANCSHARES, INC. Date:April 26, 2012/s/ Michael L. Taylor Michael L. Taylor Executive Vice President and Chief Financial Officer
